UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TURNER CONSTRUCTION COMPANY and
ROCKEFELLER CENTER NORTH, INC.,

Plaintiffs,
-y-

WESTCHESTER SURPLUS LINES INSURANCE
COMPANY,
Defendant.

DENISE COTE, District Judge:

19¢v8307 (DLC)

ORDER OF
DISCONTINUANCE

oe ac em Bae Lam AN ANA

yrs ¢
t Lda.

 

 

 

It having been reported to this Court that this case has

been settled, it is hereby

ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action ig made by March 16, 2020.

If no such

application is made by that date, today’s dismissal of the

 

action is with prejudice. See Muze, Inc. v. Digital On Demand,
Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).
Dated: New York, New York

February 14, 2020

i i
ff tears Le :
DENISE COTE

United States District Judge

i

 
